Citation Nr: 1723626	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1961 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

When this case was previously before the Board in July 2016 it was remanded for additional development.  It is now returned to the Board for further appellate action. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that the Veteran's bilateral hearing loss had its onset during service.
 
2.  The competent and credible evidence of record reflects that the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in an April 2010 letter, prior to the August 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded a VA audiological examination in May 2010.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board in April 2015.  Upon the Board's July 2015 remand, the RO issued a supplemental statement of the case (SSOC) and afforded the Veteran an additional hearing before the Board, which the Veteran declined.  Further, the Veteran was notified of the retirement of the Veteran's Law Judge presiding over his case, and was again afforded the opportunity of a new hearing.  The Veteran declined in a March 2017 response. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations provide that certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Moreover, VA regulations do not preclude a finding of service connection for a current hearing loss disability where a Veteran's hearing was within normal limits on audiometric testing at separation from service; a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Factual Background and Analysis

Briefly, the Board notes the Veteran has clearly been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as with tinnitus.  Additionally, the Veteran's DD-214 indicates his military occupational specialty (MOS) was Boatswain.  In this regard, the Board notes the United States Army has acknowledged this MOS carries a moderate probability for exposure to acoustic trauma.  Therefore, the central issue to resolve is whether the Veteran's disabilities are related to his in-service acoustic trauma. 
Hearing Loss

Service treatment records do not contain any complaints of or treatment for hearing loss.  The Veteran denied ear trouble or hearing loss in his August 1961 and December 1962 reports of medical history.  The audiogram performed at separation demonstrates normal hearing.

In May 2010, the Veteran underwent a VA examination to assess his bilateral hearing loss and tinnitus.  Although the Veteran was found to have bilateral sensorineural hearing loss and tinnitus, the examiner provided a negative nexus opinion.  The examiner stated the Veteran's hearing was normal through 8000Hz at the time of separation, and therefore, his current hearing loss was not caused by his military noise exposure.  The Board found the opinion inadequate and remanded the case for an addendum medical opinion in July 2015.  

At his Board hearing in April 2015, the Veteran provided testimony on his noise exposure during service.  He indicated that he was afforded hearing protection while in service.  He also reported experiencing ringing in his ears and hearing loss during service following noise exposure.  

Upon remand, a second VA medical opinion was obtained from a different audiologist in July 2015.  The audiologist also provided a negative nexus opinion.  In support of her conclusion, she stated that she agreed with the prior examiner's opinion, and noted the Veteran's hearing was within normal limits during military service.  The audiologist noted the Veteran underwent a whispered voice test at enlistment, but indicated there was no evidence of a puretone threshold shift from entrance through separation despite the fact that a puretone threshold shift could not be assessed as baseline puretone testing was not administered during the Veteran's enlistment examination.  

In its July 2016 remand, the Board found the addendum opinion inadequate for the above reasons, and further noted the audiologist failed to consider the Veteran's reports of excessive noise exposure in service. 

Most recently, in August 2016 an otolaryngologist provided an addendum medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The physician reviewed the Veteran's file and spoke with the Veteran via telephone.  The physician noted the Veteran's in-service noise exposure, as well as his reports of no occupational noise exposure after service and scarce recreational noise exposure.  The Veteran also reported his difficulty hearing began about 25 to 30 years ago.  Additionally, the physician specifically noted audiological evaluations the Veteran underwent in June and August 2010 at the JP VAMC, which included an MRI scan that ruled out acoustic tumor as the cause of his asymmetric sensorineural hearing loss and dizziness.  The physician concluded the Veteran's hearing loss was less likely than not related to service.  However, he admitted his conclusion was based, at least in part, on speculation.  The physician reasoned that because of the many factors in the Veteran's life which could have contributed to the cause of hearing loss, because of the configuration of his audiogram that is typical of noise induced hearing loss despite the fact that he does not have a work record of exposure to excessive noise after military discharge, and because of the relevant research work done by Dr. Sharon Kujawa showing that hearing loss from excessive noise exposure can become manifest many years after the noise exposure has occurred, his nexus opinion was speculative. 

In September 2016, the Veteran submitted two private audiograms from June 2005 and June 2006, respectively.  Both audiograms note bilateral hearing loss consistent with acoustic trauma.  

Throughout the appeal, the Veteran has stated that his hearing problems and ringing in the ears began during service.  See April 2015 hearing transcript.  During the April 2015 Board hearing, the Veteran testified that the onset of his hearing loss and tinnitus began during service due to the acoustic trauma he experienced.

The Veteran is competent to report that the decline in his hearing ability began during service and that the ringing in his ears began during service as this is within his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements to be credible as the Veteran has consistently reported onset of symptoms during service.  

Although an August 2016 VA examination report concludes that it is less likely than not that the Veteran's current hearing loss and tinnitus is due to in-service noise exposure, the examiner also noted that the proffered opinion was speculative in nature.  In light of the Veteran's competent and credible lay statements regarding the onset of tinnitus and hearing loss during service, as well as the fact that the United States Army has acknowledged that the Veteran's MOS carries a moderate probability for exposure to acoustic trauma, and the fact that the Veteran is currently diagnosed with tinnitus and bilateral hearing loss which meets VA regulations, the Board finds the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, therefore the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107 (b).  Resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


